Citation Nr: 0704778	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  00-12 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include an ulcer or gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to compensation for the residuals of a spinal 
tap under the provisions of 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for gunshot wound 
residuals to the head and feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1950 to April 
1951.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that these claims were not well grounded.  In 
September 2002, pursuant to the Veterans Claims Assistance 
Act of 2000, the RO readjudicated the claims and denied them 
after a de novo review.  


FINDINGS OF FACT

1.  The veteran does not have a right knee disability, to 
include degenerative joint disease (DJD), which can be 
related to his period of service.

2.  A chronic gastrointestinal disability, to include an 
ulcer or GERD, cannot be related to the veteran's period of 
service.  

3.  Hemorrhoids cannot be related to the veteran's period of 
service.

4.  There is no evidence that the veteran has a current 
additional disability caused by a spinal tap performed during 
a July to October 1960 VA hospitalization.

5.  The veteran does not have any gunshot wound residuals to 
the head or feet which can be related to his period of 
service.


CONCLUSIONS OF LAW

1.  A right knee disability, to include DJD, was not incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2006).

2.  A chronic gastrointestinal disorder, to include an ulcer 
or GERD, was not incurred in or aggravated by service, nor 
may an ulcer be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 
3.307, 3.309 (2006).

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5130A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by 
medical treatment at a VA hospital between July and October 
1960 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 
(2006). 

5.  Gunshot wound residuals to the head and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5130A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  

In October 2001 and June 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims.  He was informed of what evidence and information 
VA would obtain in his behalf and what information and 
evidence he could submit.  He was told to submit any evidence 
relevant to his claims.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006, the 
veteran was sent correspondence that informed him of the 
provisions of the Dingess precedent.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 1999.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), is not applicable.  The version of 38 U.S.C.A. 
§ 1151 that became effective October 1, 1997, is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and (1) the disability or death 
was caused by hospital care, medical or 
surgical treatment, or examination furnished 
the veteran under any law administered by the 
Secretary, either by a Department employee or 
in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable. 

See also 38 C.F.R. § 3.361 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Right knee disorder

The veteran's service medical records (SMRs) make no mention 
of any treatment for, or complaints of, a right knee 
disorder.  The March 1951 Medical Evaluation Board report 
noted that his physical examination was within normal limits.

The post-service treatment records reflect that the veteran 
was diagnosed with DJD of the right knee in February 1999.  

In June 2004, a VA physician rendered an opinion which noted 
that the veteran's SMRs were silent as to any orthopedic 
injuries.  It was opined that there was nothing in the 
records that had led to any current orthopedic disabilities.

After a careful review of the evidence of record, the Board 
finds that service connection for a right knee disability, to 
include DJD, has not been established.  There is no 
indication that any right knee injury was sustained in 
service, and the VA examiner opined in June 2004 that there 
was no incident in service that had led to the development of 
any current orthopedic conditions.  While the veteran was 
diagnosed with DJD of the knee in 1999, there is no 
suggestion that this condition was present in service or to a 
compensable degree within one year after his separation from 
service.  As a consequence, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right knee disability.

B.  Gastrointestinal disorder

The SMRs show that the veteran was admitted to the hospital 
in December 1950 for headaches.  While en route, he suffered 
from nausea and vomiting, and became weak.  On admission, he 
had slight abdominal tenderness, with increased peristaltic 
activity.  The diagnosis was acute gastroenteritis.  This 
condition was treated and cured.  The March 1951 Medical 
Evaluation examination noted no physical disorders.

The veteran was hospitalized at VA between July and October 
1960.  An upper gastrointestinal series showed an active 
duodenal ulcer.  VA records from 1989 to 1999 showed 
treatment for an ulcer and gastritis.

In June 2004, a VA examiner provided an opinion that stated 
that "[t]he active duty records show a single episode of 
gastroenteritis, which clearly would produce no medical 
sequelae . . . ."  It was found that there was nothing in 
service that would have led to any current gastrointestinal 
disabilities.

Upon careful review of the evidence of record, it is found 
that service connection for a gastrointestinal disorder, to 
include an ulcer or GERD, has not been established.  While 
the service medical records did show treatment for one 
episode of gastroenteritis in December 1950, the evidence of 
record supports a finding that this was an acute condition 
that resolved without residual disability.  This is supported 
by the silence of the records after the treatment for this 
episode, as well as by the June 2004 opinion which 
unequivocally stated that the single episode of 
gastroenteritis had led to no medical sequelae.

The Board does note that the veteran was diagnosed with a 
duodenal ulcer in 1960; however, that disorder was not 
present in service, nor had it manifested to a compensable 
degree within one year after his separation from service.  In 
addition, the examiner in 2004 had stated that there was 
nothing in service that would have led to the development of 
any current gastrointestinal disabilities, thus ruling out 
any etiological relationship between the acute 
gastroenteritis in service and the diagnosed ulcer.  As a 
consequence, it is found that there is no objective evidence 
of record that supports a grant of service connection for a 
gastrointestinal disorder, to include an ulcer or GERD.

C.  Hemorrhoids

The veteran's service medical records make no mention of any 
treatment for or complaints of hemorrhoids.  The March 1951 
Medical Evaluation Board noted that his physical examination 
was within normal limits.

The post-service VA treatment records reflect a finding of 
hemorrhoids in January 1990.

After a careful review of the evidence of record, the Board 
finds that service connection for hemorrhoids has not been 
established.  While hemorrhoids were found in 1990, there is 
no indication in the record that this condition was present 
in service.  As a consequence, service connection cannot be 
awarded.

D.  Additional disability due to a spinal tap

The SMRs, including the March 1951 Medical Evaluation Board 
report, contain no mention of any treatment for, or 
complaints of, the residuals of a spinal tap.  This claim is 
based upon VA treatment afforded in 1960.

The evidence of record shows that the veteran was 
hospitalized by VA between July and October 1960.  During 
that hospitalization, he underwent a spinal tap whose results 
were normal.  There was no suggestion in these records that 
the spinal needle broke, or that the veteran suffered any 
complications related to the procedure.

After a careful review of the evidence of record, the Board 
finds that entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability resulting from a 
spinal tap performed during a 1960 hospitalization has not 
been established.  There is absolutely no objective evidence 
that the veteran suffers from any current disability related 
to this procedure many years ago.  While the veteran has 
claimed that the spinal needle broke during the procedure, 
there is no objective evidence of record to support this 
assertion. However, even if the needle had broken, there is 
no evidence of any permanent additional disability related to 
the procedure.  Absent evidence of an additional disability 
caused by the procedure, entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation for 
a disability caused by a broken spinal needle.

E.  Gunshot wound residuals, head and feet

The veteran's SMRs are silent for any mention of treatment 
for, or complaints of, a gunshot wound to the head or the 
feet.  The March 1951 Medical Evaluation Board report noted 
that his physical examination was within normal limits.

The post-service treatment records do not show any treatment 
for any disabilities related to any claimed gunshot wounds.  
The VA examiner stated in June 2004 that the service medical 
records showed no orthopedic injuries, and opined that there 
was nothing in service that led to the development of any 
current orthopedic disabilities.

Upon careful review of the evidence of record, it is found 
that service connection for the residuals of a gunshot wound 
to the head and feet has not been established.  There is no 
evidence that indicates that the veteran ever sustained any 
gunshot wounds during his eight months of active service.  
Since there is no indication of any injury in service, the 
preponderance of the evidence is against the veteran's claim 
for service connection for gunshot wound residuals to the 
head and feet.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a gastrointestinal 
disorder, to include an ulcer or GERD, is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to compensation for the residuals of a spinal tap 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to service connection for gunshot wound residuals 
to the head and feet is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


